Citation Nr: 1715778	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  08-33 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of private medical services provided at Lee Memorial Hospital from May 6, 2008, to May 9, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 decision of the Bay Pines VA Medical Center (VAMC), which denied entitlement to payment for unauthorized private medical services provided to the Veteran at Lee Memorial Hospital from May 6, 2008, to May 9, 2008.  

In April 2010, the Veteran testified at a Travel Board hearing at the VA Regional Office (RO) in St Petersburg, Florida, before the undersigned Veterans Law Judge.  

The case was remanded by the Board in January 2011 to insure due process.  This was not accomplished and the case must be returned for further action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In January 2011, this issue was returned to the VAMC so that consideration could be given to a November 2010 statement submitted by a VA Community Home Health Nurse Coordinator.  After review of this evidence, a Supplemental Statement of the Case (SSOC) was to be furnished to the Veteran.  The record does not contain any indication that this was accomplished.  In addition, the electronic claims folder does not contain medical records from Lee Memorial Hospital or the denial letter issued by the VAMC.  Attempts to obtain the necessary documents though administrative procedures have not been successful.  As it appears that so many of the documents necessary for proper appellate review are not contained in the electronic claims folder, the case is not properly developed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate measures to associate all documents pertinent to the denial of payment or reimbursement of medical expenses incurred at Lee Memorial Hospital in May 2008 with the electronic claims folder.  These include all medical records from Lee Memorial Hospital, any VAMC opinions regarding the denial of the benefit, and any SSOC promulgated in response to the Board's January 2011 remand.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

